Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
An RCE filed on 1-11-21.  Prosecution is now reopened. 
Applicant’s amendments are entered. 
Allowable Subject Matter
The combination of claim 18, 19 and 21 together in a single claim would be allowable over the prior art of record. 
Response to the applicant’s arguments 
The previous rejection is withdrawn.  The amendments and remarks of 1-11-21 are entered in full. 
Over the course of a new search a new reference was found. 
A new rejection is made herein. Applicant’s arguments are now moot in view of the new rejection of the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 1-10 are cancelled with prejudice.
	Claim 11 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: US 6,425,585 B1 to Schuelke et al. that was filed in 1999 (hereinafter “Schuelke”) and in view of Japanese Patent Pub. No.: JP3519339B2 that was filed in 2000 and published in 2001 (hereinafter “the ‘399 publication”) and in view of U.S. Patent No.: 9005082 B2 to Okamura et al. that was filed in 2012 (hereinafter “Okamura”). 

 11.    (New) A protection device for a drivetrain of a motor vehicle having an engine and an automatic transmission, comprising:  (see claim 1 where the device includes hydraulic servos for an automatic transmission and see FIG. 1-2 where the device includes an engine and an automatic transmission with a drive train)
at least one hydraulic converter, (see FIG. 2-3 where the device includes a hydraulic operated torque converter; A torque converter for transmitting to the automatic transmission 11; Changes the speed of rotation transmitted from the torque converter 12. Transmission. The torque converter 12 Is connected to an output shaft 14 from which the rotation of the engine is output. Input rotation to the pump impeller 15 and the transmission 13” 
Schuelke  discloses “…a sensor device and  (see claims 1 and 8 where the device has a processor and a sensor for detecting a roll parameter including an acceleration sensor, speed sensor and steering wheel angle sensor)
a control device, (see col. 1, line  45 to 67)
wherein the sensor device detects a rolling movement of the motor vehicle (see col. 4, lines 65 to col. 6, line 36 where a rolling state of detected and then the brake 7 is applied to reduce the rolling motion of the vehicle; rolling is being detected from steering wheel angle, transverse acceleration and driving speed and a filtering of these values; then a rolling distribution is determined and the brakes are activated via signals BREMSia and BREEMSha for the brakes 7)”….
Schuelke  is silent but the ‘399 publication teaches “… wherein the protection device comprises…counter to the selected direction of travel of an engaged gear speed of the automatic transmission, and  (see element 16 and the specification that recites “[t]he rotation speed of the input shaft 16 detected by the “[r]olling speed NILoaded as output shaft rotation speed detection sensor.  The rotation speed of the output gear 35 detected by the Rolling speed NOAs the actual gear of the transmission 13 Ya ratio γ γ = NI/ NO Is calculated, and the actual gear ratio γ and the calculation theory of the transmission 13 are calculated. Gear ratio γTHCompare with The actual gear ratio γ and the theoretical gear ratio γTH Δγ Δγ = γ−γTH Determine if is within a preset range And the neutral state detection processing means determines that the difference Δγ is If the value falls within the range, the neutral state is not detected, Predetermined 
Schuelke  discloses “wherein the control device controls a brake system of the motor vehicle as a function of the detected rolling movement, in order to limit a rolling speed of the motor vehicle counter to the selected direction of travel to a maximum speed”.  (see col. 4, lines 65 to col. 6, line 36 where a rolling state of detected and then the brake 7 is applied to reduce the rolling motion of the vehicle; rolling is being detected from steering wheel angle, transverse acceleration and driving speed and a filtering of these values; then a rolling distribution is determined and the brakes are activated via signals BREMSia and BREEMSha for the brakes 7). 
 
 See FIG. 2-3 of the ‘399 publication. 

    PNG
    media_image1.png
    1000
    937
    media_image1.png
    Greyscale

The primary reference is silent but Okamura teaches “…at least one hydraulic converter associated with the automatic transmission (see hydraulic control circuit 6 that powers the torque converter  3 and the transmission 4 in FIG. 1), ….and wherein the control device controls a brake system of the motor vehicle as a function of the detected rolling movement, in order to limit a  speed of the rolling movement of the motor vehicle counter to the selected direction of travel to a maximum speed;  (see FIG. 3 where when the vehicle is stopped it can slide back and the turbine rotation speed is provided) 
    PNG
    media_image2.png
    737
    460
    media_image2.png
    Greyscale
 wherein the speed of the rolling movement of the motor vehicle is limited to a maximum speed at which a rotational speed of a turbine wheel of the hydraulic converter, which is generated by the rolling movement counter to the selected direction of travel, has a predetermined maximum difference ( see block s11 in FIG. 5 where the vehicle is about to move backwards as and/or (optionally) a predetermined minimum difference from a rotational speed generated by the engine at a pump wheel of the hydraulic converter; (see col. 11, line 25 to 65 where the turbine rotation speed ratio to the engine speed does not go greater than a 1 ratio) 
    PNG
    media_image3.png
    888
    1374
    media_image3.png
    Greyscale

wherein the rolling movement of the motor vehicle is in a forward direction or in a rearward direction that is counter to the selected direction of travel of an engaged gearspeed of the automatic transmission: (see col. 11, line 25 to 65 where the turbine rotation speed ratio to the engine speed does not go greater than a 1 ratio and then when an engine speed is higher the vehicle moves forward; see line 54 where the turbine rotation speed increased along line 54 for t1 to t5 to move the vehicle forward and the target engine rotation speed increases along line 53 from t2 to t5) and wherein the rolling movement is reduced by the brake system braking the wheels of the motor vehicle”.  (see col. 10, lines 1-3 where when there is an engine stall and no hydraulic pressure to operate the engine or torque converter or transmission a braking can be provided from a processor; see FIG. 2-3 where the engine speed is zero, the vehicle is stopped and the turbine speed is zero and a stall is determined and the brake pressure is activated) 

	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the OKAMURA publication with the disclosure of Schuelke et al. since the OKAMURA publication teaches that a vehicle can be detected as being on an inclined plane in block s11 and an accelerator is off in block s12.  Then a vehicle can be detected as moving backwards in a speed range in block s13.  See FIG. 5.  Then a hydraulic turbine rotation speed can be incased as in line 


	Claim 13 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: US 6,425,585 B1 to Schuelke et al. that was filed in 1999 (hereinafter “Schuelke”) and in view of Japanese Patent Pub. No.: JP3519339B2 that was filed in 2000 and published in 2001 (hereinafter “ the ‘399 publication”) and in further in view of Okamura and in view of U.S. Patent No.: 5,583,766 to Birchenough et al.
 Schuelke is silent but Birchenough et al. teaches “13.    (New) The protection device as claimed in claim 11, wherein the sensor device is part of the engine controller of the motor vehicle.  (See col. 1, lines 1-
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Birchenough with the disclosure of Schuelke et al. since Birchenough teaches that an integrated controller for an engine and a transmission can be used for sensing a lock up and that can coordinated and transmission and an engine to reduce a lock up condition.   See abstract and col. 1, line 1 to col, 2, line 40 of Birchenough.    

Claim 14 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: US 6,425,585 B1 to Schuelke et al. that was filed in 1999 (hereinafter “Schuelke”) and in view of Japanese Patent Pub. No.: JP3519339B2 that was filed in 2000 and published in 2001 (hereinafter “ the ‘399 publication”) and in further in view of Okamura and in view of U.S. Patent No.: US5408411A to Nakamura et al.
14.    (New) The protection device as claimed in claim 11, wherein the control device comprises an interface with a brake controller, by means of which the brake system of the motor vehicle is actuatable” (See claims 11-12 and FIG. 3 that shows a brake controller to actuate the brakes).
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Nakamura with the disclosure of Schuelke et al. since Nakamua teaches that an integrated brake controller can be used to control the brakes and for an actuation of the brakes as a dedicated system for increased reliability.  See claims 1-12 of Nakamura.

Claim 15 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: US 6,425,585 B1 to Schuelke et al. that was filed in 1999 (hereinafter “Schuelke”) and in view of Japanese Patent Pub. No.: JP3519339B2 that was filed in 2000 and published in 2001 (hereinafter “the ‘399 publication”) and in further in view of Okamura and in view of U.S. Patent App. Pub. No.: US 2001/0049576 A1 to Wheeler.

Schuelke is silent but Wheeler et al. teaches “15.    (New) The protection device as claimed in one of claim 11, wherein the predetermined maximum speed is less than or equal to 5 km/h,”.  (see claim 1-10 where the transmission has a low input torque capacity and then input of the drive line torque is less than 10 percent of the rated torque of the transmission and where the transmission is in a low speed ratio and where the first reference is zero throttle and a second is 3 MPH);
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Wheeler with the disclosure of Schuelke et al. since Wheeler teaches that an idle torque can be provided for a drive train so the vehicle can be shifted under idle conditions.   This can provide 1. Idle torque values, and 2 a throttle displacement and 3. If a brake is applied.  If the displacement is low and the throttle and speed are low then the engine can be controlled at a low speed to control the clutch at a low transfer capacity.  This can ensure that limited torque is provided at low speed for shifting.   See abstract and claims 1-10, 19-24 of Wheeler.    

Claims 16-17 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: US 6,425,585 B1 to Schuelke et al. that was filed in 1999 (hereinafter “Schuelke”) and in view of Japanese Patent Pub. No.: JP3519339B2 that was filed in 2000 and published in 2001 (hereinafter “the ‘399 publication”) and in view of Okamura. 

Schuelke  is silent but the ‘399 publication teaches “… 16.    (New) The protection device as claimed in claim 11, wherein the hydraulic converter is a hydraulic torque converter. , (see FIG. 2-3 where the device includes a hydraulic operated torque converter; A torque converter for transmitting to the automatic transmission 11; Changes the speed of rotation transmitted from the torque converter 12. Transmission. The torque converter 12 is connected to an output shaft 14 from which the rotation of the engine is output. Input rotation to the pump impeller 15 and the transmission 13”). 
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the ‘399 publication with the disclosure of Schuelke et al. since the ‘399 publication  See FIG. 2-3 of the ‘399 publication. 

Schuelke discloses “17.    (New) A motor vehicle having a protection device as claimed in claim 11”.  (see abstract and vehicle in FIG. 1)
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the ‘399 publication with the disclosure of Schuelke et al. since the ‘399 publication teaches that a neural condition can be detected by a rolling speed.  Then a hydraulic element can power friction elements to apply a brake to prevent the movement of the gears using the hydraulic pressure.    This can be detected from a rotational detection sensor.  This is to prevent a neutral state in the transmission where no power is provided through the transmission.     See FIG. 2-3 of the ‘399 publication. 

 Claim 18 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: US 6,425,585 B1 to Schuelke et al. that was filed in 1999 (hereinafter “Schuelke”) and in view of Japanese Patent Pub. No.: JP3519339B2 that was filed in 2000 and published in 2001 (hereinafter “the ‘399 publication”) and in view of U.S. Patent No.: 6,065,558 to Weilenga and in view of Okamura.
Schuelke  is silent but the ‘399 publication teaches “… 18.    (New) A method for operating a motor vehicle having an engine, a brake system, and an automatic transmission, which comprises at least one hydraulic converter, comprising: (see claim 1 where the device includes hydraulic servos for an automatic transmission and see FIG. 1-2 where the device includes an engine and an automatic transmission with a drive train) (see FIG. 2-3 where the device includes a hydraulic operated torque converter; A torque converter for transmitting to the automatic transmission 11; Changes the speed of rotation transmitted from the torque converter 12. Transmission. The torque converter 12 Is connected to an output shaft 14 from which the rotation of the engine is output. Input rotation to the (see element 16 and the specification that recites “[t]he rotation speed of the input shaft 16 detected by the “[r]olling speed NILoaded as output shaft rotation speed detection sensor.  The rotation speed of the output gear 35 detected by the Rolling speed NOAs the actual gear of the transmission 13 Ya ratio γ γ = NI/ NO Is calculated, and the actual gear ratio γ and the calculation theory of the transmission 13 are calculated. Gear ratio γTHCompare with The actual gear ratio γ and the theoretical gear ratio γTH Δγ Δγ = γ−γTH Determine if is within a preset range And the neutral state detection processing means determines that the difference Δγ is If the value falls within the range, the neutral state is not detected, Predetermined by engaging a controllable frictional engagement element Is achieved and the difference Δγ does not fall within the above range. In this case, a neutral state is detected. And Neutral When the controller status is detected, the solenoid The id valve drive processing means includes a first solenoid signal SG , the second solenoid signal SG2 and the third solenoid signal The value of SG3 is set to 0, and each solenoid is turned off. Real truth In the embodiment, the first to third solenoid valves are provided”):
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the ‘399  See FIG. 2-3 of the ‘399 publication. 

Schuelke  discloses “detecting a rolling movement of the motor vehicle (see col. 4, lines 65 to col. 6, line 36 where a rolling state of detected and then the brake 7 is applied to reduce the rolling motion of the vehicle; rolling is being detected from steering wheel angle, transverse acceleration and driving speed and a filtering of these values; then a rolling distribution is determined and the brakes are activated via signals BREMSia and BREEMSha for the brakes 7)”….
Schuelke  is silent but the ‘399 publication teaches “… counter to the selected direction of travel of an engaged gearspeed of the automatic transmission; and” (see element 16 and the specification that recites “[t]he rotation speed of the input shaft 16 detected by the “[r]olling 
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the ‘399 publication with the disclosure of Schuelke et al. since the ‘399 publication teaches that a neural condition can be detected by a rolling speed.  Then a  See FIG. 2-3 of the ‘399 publication. 

Schuelke  discloses “actuating the brake system as a function of the detected rolling movement 
such that a speed of the motor vehicle counter to the selected direction of travel is limited to a maximum speed ”.  (see col. 4, lines 65 to col. 6, line 36 where a rolling state of detected and then the brake 7 is applied to reduce the rolling motion of the vehicle; rolling is being detected from steering wheel angle, transverse acceleration and driving speed and a filtering of these values; then a rolling distribution is determined and the brakes are activated via signals BREMSia and BREEMSha for the brakes 7).
The primary reference is silent but Weilenga teaches  “…wherein the speed of the motor vehicle is limited to a maximum speed at which a rotational speed of a turbine wheel of the hydraulic converter, which is generated by the rolling movement counter to the selected direction of travel, has a predetermined maximum difference and/or a predetermined minimum difference from a rotational speed generated by the engine at a pump wheel of the hydraulic converter”.  (see Col. 2, line 56 to col. 3, line 27 where the vehicle has a sharp turn and then to prevent a friction rollover the vehicle is braked to slow the vehicle to restore torque and to counteract the yawing; see col. 3, lines 28 to 50 where this can be powered to brake using a hydraulic device and the power steering pump in line 50)
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Weilenga with the disclosure of Schuelke et al. since Weilenga teaches that a traction control device (see col. 3, line 45-46) of the engine controller can be used to providing the braking and each brake can be actuated independently using the controller.  An accelerometer can detect whether the vehicle is about to roll over in a sharp turn or the like.   Then a braking of each of the wheels can be undertaken using a controller 60 that is within the engine of FIG. 1.   In accordance with the present invention, the control 60 can actuate the brakes 50, 52, 54, and 56 to apply a maximum amount of brake pressure to resist the rotation of the wheels 42, 44, 46, and 48 respectively. Typically, a maximum amount of brake pressure would “lock” the braked wheel 42, 44, 46, or 48. In a preferred embodiment of the present invention, the control 60 actuates the brakes 50, 52, 54, and 56 to apply an amount of brake pressure proportional to the measured lateral acceleration of the vehicle   This provides improved safety.  See col. 3, line 27 to col. 4, line 55 and FIG. 2 of Weilenga. 

    PNG
    media_image1.png
    1000
    937
    media_image1.png
    Greyscale

The primary reference is silent but Okamura teaches “…at least one hydraulic converter associated with the automatic transmission (see hydraulic control circuit 6 that powers the torque converter  3 and the transmission 4 in FIG. 1), ….wherein the speed of the rolling movement of the motor vehicle is limited…wherein the rolling movement of the motor vehicle is in a forward direction or in a rearward direction that is counter to the selected direction of travel of an engaged gear speed of the automatic transmission; and wherein the rolling movement is reduced by the brake system braking the wheels of the motor vehicle. (see FIG. 3 where when the vehicle is stopped it can slide back and the turbine rotation speed is provided) 
    PNG
    media_image2.png
    737
    460
    media_image2.png
    Greyscale
 ( see block s11 in FIG. 5 where the vehicle is about to move backwards as there is an inclination angle that the vehicle is resting on and an accelerator is off in  
    PNG
    media_image3.png
    888
    1374
    media_image3.png
    Greyscale

 (see col. 11, line 25 to 65 where the turbine rotation speed ratio to the engine speed does not go greater than a 1 ratio and then when an engine speed is higher the vehicle moves forward; see line 54 where the turbine rotation speed increased along line 54 for t1 to t5 to move the vehicle forward and the target engine rotation speed increases along line 53 from  and wherein the rolling movement is reduced by the brake system braking the wheels of the motor vehicle”.  (see col. 10, lines 1-3 where when there is an engine stall and no hydraulic pressure to operate the engine or torque converter or transmission a braking can be provided from a processor; see FIG. 2-3 where the engine speed is zero, the vehicle is stopped and the turbine speed is zero and a stall is determined and the brake pressure is activated) 

	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the OKAMURA publication with the disclosure of Schuelke et al. since the OKAMURA publication teaches that a vehicle can be detected as being on an inclined plane in block s11 and an accelerator is off in block s12.  Then a vehicle can be detected as moving backwards in a speed range in block s13.  See FIG. 5.  Then a hydraulic turbine rotation speed can be incased as in line 54 and a target engine rotation speed can be increased inline 52 being greater than the turbine rotation speed for time periods Y1 to T5.  Then an engine speed is increased to prevent the stall condition. See claim 1-4. See FIG. 4.  Further, if the engine does indeed stall completely a brake pressure is increased and the brakes are actuated.  This can also be 

Claim 19 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: US 6,425,585 B1 to Schuelke et al. that was filed in 1999 (hereinafter “Schuelke”) and in view of Japanese Patent Pub. No.: JP3519339B2 that was filed in 2000 and published in 2001 (hereinafter “the ‘399 publication”) and in view of Weilenga and in view of Okamura.

Schuelke  discloses “19.    (New) The method as claimed in claim 18, wherein a first maximum speed is predetermined for a rolling movement counter to a selected forward direction of travel, and a second maximum speed is predetermined for a rolling movement counter to a selected backward direction of travel. ”.  (see col. 4, lines 65 to col. 6, line 36 where a rolling state of detected and then the brake 7 is applied to reduce the rolling motion of the vehicle; rolling is being detected 
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the ‘399 publication with the disclosure of Schuelke et al. since the ‘399 publication teaches that a neural condition can be detected by a rolling speed.  Then a hydraulic element can power friction elements to apply a brake to prevent the movement of the gears using the hydraulic pressure.    This can be detected from a rotational detection sensor.  This is to prevent a neutral state in the transmission where no power is provided through the transmission.     See FIG. 2-3 of the ‘399 publication. 

 	 
 
Claim 21 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: US 6,425,585 B1 to Schuelke et al. that was filed in 1999 (hereinafter “Schuelke”) and in view of Japanese Patent Pub. No.: JP3519339B2 that was filed in 2000 and published in 2001 (hereinafter “the ‘399 publication”) and in view of Okamura and in view of Wheeler.

Schuelke is silent but Wheeler et al. teaches “21.    (New) The protection device as claimed in claim 11, wherein the predetermined maximum speed is less than or equal to 3 km/h. (see claim 1-10 where the transmission has a low input torque capacity and then input of the drive line torque is less than 10 percent of the rated torque of the transmission and where the transmission is in a low speed ratio and where the first reference is zero throttle and a second is 3 MPH);
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Wheeler with the disclosure of Schuelke et al. since Wheeler teaches that an idle torque can be provided for a drive train so the vehicle can be shifted under idle conditions.   This can provide 1. Idle torque values, and 2 a throttle displacement and 3. If a brake is applied.  If the displacement is low and the throttle and speed are low then the engine can be controlled at a low 

 	Claim 22 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: US 6,425,585 B1 to Schuelke et al. that was filed in 1999 (hereinafter “Schuelke”) and in view of Japanese Patent Pub. No.: JP3519339B2 that was filed in 2000 and published in 2001 (hereinafter “the ‘399 publication”) and in view of U.S. Patent No.: 9005082 B2 to Okamura et al. that was filed in 2012 (hereinafter “Okamura”) and in view of Weilenga. 
Claim 22 is added to recite and Schuelke is silent but Weilenga teaches “The protection device as claimed in claim 11, wherein the control device is a part of the engine controller of the motor vehicle (See element 60 that is a part of the engine 40 and controller and includes a device to determine a roil over event and then actuate the brakes automatically; see FIG. 2, and col. 3, line 27 to col. 55 where the engine vacuum or hydraulic power from the power steering pump and from the engine controller is used to apply the brakes; see col. 3, line 49 to 55)”

Further, making a brake controller integral or separable from the engine controller absent unexpected benefits only involves routine skill in the art. See MPEP. Sec. 2144.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669